Dear Secretary Blunt:
You have submitted to us a statement of purpose prepared pursuant to Section 116.334, RSMo 1986. The statement which you have submitted is as follows:
              Shall Article IV Sections 47(a), 47(b)
and 47(c) of the Missouri Constitution be amended to extend for ten years the sales and use tax of one-tenth of one percent with such tax revenues being used for soil and water conservation and state parks and further amended to require those tax revenues be spent and used pursuant to certain purposes as defined by state law?
See our Opinion Letter No. 195-87.
We approve the legal content and form of the proposed statement. Under the provisions of Section 116.334, the approved statement of purpose, unless altered by a court, is the petition title for the measure circulated by the petition and the ballot title if the measure is placed on the ballot.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General